Citation Nr: 0706950	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-13 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of 
venereal disease, including gonorrhea.  

2.  Entitlement to service connection for residuals of a left 
foot injury.

3.  Entitlement to service connection for a disability of the 
eyes.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, mother, and brother

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active service in the United States Air Force 
from October 1969 to August 1973, with nine days lost, and 
with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 2002 by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On November 13, 2006, the appellant testified at an 
electronic (videoconference) hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of that hearing is 
of record.  


FINDINGS OF FACT

1.  The appellant has no current residuals of an episode of 
gonorrhea in service, which was treated and resolved.

2.  The appellant has no current residuals of an injury to 
his left foot in service.

3.  There is no medical evidence of record of a medical 
diagnosis of a disease or a disorder of the appellant's eyes.

4.  There is no competent medical evidence that the veteran 
has PTSD. 
 


CONCLUSIONS OF LAW

1.  Residuals of sexually transmitted disease were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  Residuals of a left foot injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2006).

3.  A disability of the eyes was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2006).

4.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the appellant in April 2002 by the RO satisfied the statutory 
and regulatory duty to notify provisions.  VA has done 
everything reasonably possible to assist the veteran with 
respect the claims decided herein.  Service medical records 
have been associated with the claims file and the veteran was 
afforded VA examinations in connection with the claims.  
There is no indication in the record that additional evidence 
material to the issues decided herein is available, but 
unobtained.  In a June 2006 statement, the veteran indicated 
that he had no additional evidence to submit.  Therefore, the 
Board finds that VA has met the duties to notify and to 
assist required by law as to the claims decided herein.

Because service connection is denied for the claimed 
conditions, any question as to the appropriate disability 
rating or effective date is moot, and there can be no failure 
to notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in line 
of duty in the active military service or, if pre-existing 
active service, was aggravated therein. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006).

Residuals of venereal disease

The appellant's service medical records reveal that, in 
December 1970, he contracted a case of gonorrhea, for which 
he was prescribed penicillin by a service department 
physician.  At his medical examination in August 1973 for the 
purpose of separation from service, his genitourinary system 
was evaluated as normal, and a medical finding was made that 
the gonorrhea he had in December 1970 had been "no comp., no 
seq.", that is, without complications and without sequelae.   

There is no competent medical evidence of record showing that 
the appellant has any residual disability of his 
genitourinary/reproductive system related medically to a bout 
of a gonorrhea during his period of active service, and so 
his claim for service connection for residuals of venereal 
disease, including gonorrhea, must be denied on the basis 
that he has no such current disability.  See U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.159(a)(1), 3.303 (2006); Rabideau, 
supra.  

Residuals of Left Foot Injury

The service medical records disclose that the appellant 
sustained an injury to his left foot in August 1970 when a 
heavy object fell on it.  X-rays taken at that time were 
negative for fracture.  A contusion of the great toe was 
noted.

In a report of medical history in August 1973 for separation 
from service, in response to a question of whether he was 
having foot trouble, the appellant's 
answer was in the negative.  At a medical examination for 
separation in August 1973, his feet were evaluated as normal.  

At a VA feet examination in July 2003, the veteran complained 
of having cramping in his left big toe after extended 
walking.  After a clinical examination and review of an X-ray 
report, the VA examiner's diagnostic impressions included 
mild, bilateral pes planus, bilateral hallux valgus with 
medial bunions, and hammer toes.

There is no competent medical evidence of record, such as a 
medical nexus opinion, tending to show a medical link between 
the current abnormalities of the appellant's left foot found 
at the VA examination in July 2003 and the injury to his left 
foot which he sustained in service in August 1970, which was 
acute and transitory and resolved without producing any 
chronic left foot disability.  The appellant's stated belief 
that he has current problems with left foot which are 
etiologically related to the August 1970 in-service injury 
lacks probative value because, as a layman without medical 
training or expertise, he is not qualified to provide an 
opinion on questions of medical diagnosis and causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence of record is against the 
claim for service connection for residuals of a left foot 
injury, and entitlement to that benefit is not established.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

Eye Disability

The service medical records disclose that, in May 1972, the 
appellant, an airman with a military occupational specialty 
of cargo specialist, was working around an airplane on the 
ground at a USAF base and got a chemical irritant in his 
eyes.  At a medical clinic, he was provided with Visine eye 
drops.  

In a report of medical history for separation in August 1973, 
in response to a question of whether he was having eye 
trouble, the appellant's answer was in the negative.  At a 
medical examination for separation in August 1973, his eyes 
were evaluated as normal, and his visual acuity in both eyes, 
distant and near, was 20/20.  

A VA physician who conducted an examination of the 
appellant's eyes in July 2003 reported that the examination 
was normal and that, with glasses, the appellant had 20/20 
vision in both eyes.  

There is no competent evidence of record of a diagnosis of 
any current disease
of either of the appellant's eyes.  Refractive error of the 
eyes is not a disease or injury within the meaning of 
applicable legislation concerning service connection.  
38 C.F.R. § 3.303(c) (2006).  

There is no reasonable basis in law or in fact to allow 
service connection for disability of his eyes, and 
entitlement to that benefit is not established.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006); 
Rabideau, supra.     
 
PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).

With regard to the first element, the report of a June 2003 
VA examination for PTSD did not diagnosis PTSD.  That 
diagnosis was based on an examination of the veteran, review 
of the claims folder and administration of various diagnostic 
tests.  Entitlement to service connected benefits is 
specifically limited to cases in which there is a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The veteran's representative has referred to a June 2003 VA 
General Medical examination which included a diagnosis of 
PTSD.  

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, the 
Board does have the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. App. 444 (2000).  

The Board finds the diagnosis offered at the General Medical 
examination is less probative than the diagnosis rendered at 
the VA examination conducted that same month for the specific 
purpose of determining whether the veteran had PTSD.  The 
PTSD examination included the administration of numerous 
psychiatric tests, in addition to a review of the veteran's 
claims folder and discussion of his symptoms and reported 
stressful events.  The General Medical examination did not 
include that testing or level of discussion.  In addition, 
the report included the comment "Psychiatric examination-
please refer to detailed C&P examination." 

As a current diagnosis of PTSD has not been confirmed, there 
is no basis upon which service connection may be established, 
and the questions of whether the veteran engaged in combat 
with the enemy or whether there is credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and whether there is a link between the current 
symptoms and an in-service stressor are all rendered moot. 

Benefit Of Doubt Doctrine

As the preponderance of the evidence is against the claims on 
appeal, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).  


ORDER

Entitlement to service connection for residuals of sexually 
transmitted disease is denied.

Entitlement to service connection for residuals of a left 
foot injury is denied.

Entitlement to service connection for a disability of the 
eyes is denied.

Entitlement to service connection for PTSD is denied.




____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


